TayloR AND Oassoday, JJ.
We concur in the reversal of the judgment, upon the ground that there were errors in the rulings of the court upon the trial in relation to the following matters mentioned in the opinion filed: (1) Eejecting the question put to Theresa Seitz on cross-examination as to whether the conduct of the accused had been improper *559on. any otter occasions. (2) Eejecting questions put to ter on cross-examination tending to stow ttat ste tad been influenced to testify as she did. (3) Eejecting testimony tending to stow ttat after the occurrence in question ste tad feigned lameness. (4) Eejecting evidence tending to prove the previous good character of the accused. (5) Allowing the district attorney to say, in summing up to the jury, ttat “ the defendant confessed this crime to me.”